DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 2/25/22, with respect to claims 1-2, 5, 7, 13-16, 19-22, and 24-27 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5, 7, 13-16, 19-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to beam management. None of the prior art teach or suggest processing circuit configured ta: receive a Radio Resource Control (RRC) signaling and/or MAC Control Element (MAC CE) signaling from a control-side electronic device; determine, based on a first beam indication information of control channel in the RRC signaling and/or the MAC CE signaling, an activated beam for performing a transmission in the physical control channel with the control-side electronic device; rewrite the activated beam based on a second beam indication information of control channel included in a downlink control information (DCI) carried by a physical downlink control channel (PDCCH), and use the rewritten activated beam to perform a transmission in the physical control channel with the control-side electronic device, wherein, when the second beam indication information of control channel is correctly extracted, rewrite the activated beam: and wherein, when the second beam indication information of control channel is not correctly extracted, not rewrite the activated beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
May 10, 2022
/EVA Y PUENTE/                                                                                                                                                     Primary Examiner, Art Unit 2632